Citation Nr: 0032556	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  94-38 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder claimed as secondary to the service-connected 
residuals of a shrapnel wound to the right thigh.  

2.  Entitlement to service connection for a right hip 
disorder claimed as secondary to the service-connected 
residuals of a shrapnel wound to the right thigh.  

3.  Entitlement to a disability rating greater than 10 
percent for residuals of a shrapnel wound to the right thigh 
involving Muscle Group XIV.  

4.   Entitlement to a disability rating greater than 10 
percent for residuals of a shrapnel wound to the left thigh 
involving Muscle Group XIV. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from March 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The case returns to the Board following remands to the RO in 
April 1996 and September 1999.  

In a December 1999 statement, the veteran specifically 
alleged entitlement to service connection for left hip and 
knee disorders secondary to his service-connected shrapnel 
wounds.  These issues have not been adjudicated by the RO and 
are therefore referred to that office for the appropriate 
action.   


FINDINGS OF FACT

1.  The RO denied service connection for right knee and hip 
disorders in a September 1996 rating decision.  The veteran 
submitted a timely notice of disagreement in April 1997.  In 
July 1997, the RO issued a supplemental statement of the 
case.  In an October 8, 1999 letter, the RO provided the 
veteran with a VA Form 9 and advised him that he had 60 days 
in which to perfect his appeal of these issues.    
 
2.  On December 29, 1999, the RO received the first 
communication from the veteran that could be construed as a 
substantive appeal.  A completed VA Form 9 was received on 
May 24, 2000.  

3. Based on the evidence of record, application of either 
version of the rating criteria for injury to Muscle Group XIV 
effective before or as of July 3, 1997 fails to support a 
disability rating greater than 10 percent for the veteran's 
service-connected residuals of a shrapnel wound to the right 
thigh or for the service-connected residuals of a shrapnel 
wound to the left thigh.

4.  With respect to the disability from residuals of a 
shrapnel wound to both the right and left thighs involving 
Muscle Group XIV, the veteran's subjective complaints include 
pain and weakness in the thighs, which are aggravated by cold 
weather, as well as pain over the right sacroiliac area.  He 
uses a cane.  Objectively, the medical evidence reveals 
reduced muscle strength with easy fatigability due to pain, 
and substantial limitation of bilateral hip flexion and 
abduction, as well as bilateral knee flexion, due to pain and 
weakness.  

5.  The medical evidence of record suggests that the 
limitation of hip and knee motion is primarily due to pain 
associated with age-related degenerative arthritis.  

6.  There is no evidence of damage to the bones, joints, 
tendons, or nerves, and no evidence of muscle herniation, 
atrophy, adhesions, tenderness, edema, redness, or heat.  
   

CONCLUSIONS OF LAW

1.  The veteran did not timely perfect his appeal of the 
September 1996 rating decision that denied service connection 
for disorders of the right knee and right hip.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 
20.303 (1999).   

2.  Neither rating criteria for injury to Muscle Group XIV 
effective before or as of July 3, 1997 is more favorable to 
the veteran based on the evidence of record concerning the 
residuals of a shrapnel wound to the right thigh or the 
residuals of a shrapnel wound to the left thigh.  38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5314 (1999); 38 C.F.R. 
§§ 4.50, 4.56, 4.73, Diagnostic Code 5314 (1996).

3.  The criteria for a disability rating greater than 10 
percent for residuals of a shrapnel wound to the right thigh 
involving Muscle Group XIV have not been met.  38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.40, 4.45, 4.56, 4.73, Diagnostic Code 5314 (1999); 
38 C.F.R. §§ 4.50, 4.56, 4.73, Diagnostic Code 5314 (1996).   

4.  The criteria for a disability rating greater than 10 
percent for residuals of a shrapnel wound to the left thigh 
involving Muscle Group XIV have not been met.  38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.40, 4.45, 4.56, 4.73, Diagnostic Code 5314 (1999); 
38 C.F.R. §§ 4.50, 4.56, 4.73, Diagnostic Code 5314 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection Claims

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999).    

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  Regulations further 
specify that a request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing.  38 C.F.R. § 20.303.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3) and (5); 38 C.F.R. § 
20.202.  

The RO denied service connection for right knee and hip 
disorders in a September 1996 rating decision.  The veteran 
submitted a timely notice of disagreement in April 1997.  
Although the RO issued a supplemental statement of the case 
in July 1997 that purported to address these issues, it was 
unclear whether the RO informed the veteran of the need to 
complete a substantive appeal with respect to the secondary 
service connection issues.  Therefore, pursuant to the 
Board's September 1999 remand, a notice dated October 8, 1999 
was sent to the veteran, advising him that he had 60 days 
from the date of the letter in which to perfect his appeal.  
A VA Form 9 accompanied the letter   

On December 29, 1999, the RO received a communication from 
the veteran that could be construed as a substantive appeal.  
38 U.S.C.A. § 7105(d)(3) and (5); 38 C.F.R. § 20.202.  
However, that letter was received more than 60 days after the 
RO issued its letter and is therefore not timely.  
38 U.S.C.A. § 7105(d)(3); 38 U.S.C.A. § 20.302(b).  
Therefore, the veteran's appeal with respect to his claim for 
secondary service connection for right knee and hips 
disorders must be dismissed.    

The Board observes that the RO received a completed VA Form 9 
on May 24, 2000.  In an attached statement, the veteran 
asserted that he had not received the form.  He explained 
that he inquired at the post office and was told that the 
form was delivered to the wrong person.  As noted by the RO 
in it August 2000 letter, all correspondence, including the 
notice to report for the VA examination, the supplemental 
statement of the case, and the letter with the enclosed VA 
Form 9, was mailed to the address as provided by the veteran.  
There is no indication that he did not receive any of these 
communications, e.g., correspondence returned as 
undeliverable, failure to report for the VA examination.        


Increased Disability Evaluation Claims

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran was originally awarded service connection by a 
rating decision issued in February 1959.  Evidence of the 
shrapnel wound was limited to a casualty report indicating 
that the veteran sustained shrapnel wounds penetrating the 
right and left thighs.  No further description of the nature 
and extent of the wound was of record.  

A VA examination performed in November 1958 disclosed the 
presence of residual scars at the middle and lower thirds of 
the right thigh, measuring 3/8th inch in diameter, which were 
nonadherent, nondepressed, and nonpainful.  A scar was also 
found at the anteromedial aspect of the left thigh, measuring 
3/4th inch by 3/4th inch, with muscle injury involving the vastus 
lateralis.  X-rays revealed the presence of a metallic 
foreign body, measuring about 2 centimeters (cm) by 11/2 cm, in 
the soft tissue of the lower third of the right thigh.  

Based on the evidence of record, in a February 1959 rating 
decision, the RO assigned a 10 percent rating for residuals 
of a shrapnel wound of the right thigh with a retained 
metallic body, and a noncompensable (0 percent) evaluation 
for residuals of a shrapnel wound of the left thigh.

On several occasions, the veteran sought increased ratings 
for these disabilities.  The Board confirmed the 10 percent 
and noncompensable ratings for the right and left thigh, 
respectively, by decisions issued in June 1972, May 1979, and 
December 1985.  

Most recently, the veteran sought increased ratings in an 
informal claim received in June 1992.  He claimed to be 
experiencing severe pain and occasional swelling and redness 
of the right thigh.  He stated that the left thigh was 
painful and had a slightly smelling discharge.  In a 
statement offered in February 1993, the veteran indicated 
that the right thigh had an intermittent smelling discharge, 
along with severe pain and swelling.  The left thigh suffered 
intermittent itching, redness, and heat in the affected area.  

In March 1993, the RO sent the veteran a letter requesting 
evidence of increased disability.  No evidence was received 
from the veteran.  The RO subsequently denied the claim for 
increased ratings in a May 1993 decision.  

In June 1993, the veteran submitted a personal statement in 
support of an increased rating, as well as a medical 
certificate from Ponciano N. Lloren, M.D.  Dr. Lloren 
examined the veteran in June 1993.  Subjective complaints 
included continuous, severe pain throughout the right lower 
extremity, and pain of the left leg with sensitivity to 
climate changes.  Examination of the right thigh revealed a 
healed postoperative scar approximately 4 1/2 inches long.  
There was also old-smelling discharge with signs of old 
swelling over the parts affected of the old postoperative 
scar, which was slightly adherent and slightly tender.  In 
addition, there was limitation of motion of the right hip and 
knee due to pain.  Dr. Lloren concluded was that the veteran 
was suffering from pain over Muscle Group XIV of the right 
thigh with moderately severe impairment.  Examination of the 
left thigh showed old residuals with repeated ulcerations of 
parts affected of the old healed scar, as well as pain in the 
left knee joint with limitation of motion.  The overall 
diagnosis was residuals of shrapnel wounds of both thighs 
with severe pain of parts affected and limitation of flexion 
and extension of both legs.           

The veteran failed to report to the VA examinations scheduled 
in July 1993 and rescheduled in August 1993.  In a September 
1993 decision, the RO continued the previous disability 
ratings.   

In January 1994, the veteran submitted a statement in which 
he claimed to experience recurrent swelling of the right 
thigh, which caused severe, radiating pain when aggravated by 
climate changes.  He expressed a willingness to report for 
physical examination.  He offered a similar statement in 
April 1994, accompanied by a medical certificate from Dr. 
Lloren for an examination performed in February 1994.  
Complaints included severe recurrent pain in the right and 
left thighs and the right abdominal wall, and pain in the hip 
and leg joints bilaterally.  Dr. Lloren observed that the 
veteran walked with a severe right limp.  On examination, Dr. 
Lloren noted the presence of a healed postoperative scar on 
the right thigh.  Right thigh extension was limited to 5 
degrees, and flexion was limited to 45 degrees.  The 
diagnosis was residuals of shell fragment wounds of the right 
and left thighs, Muscle Group XIV, severe.    

The veteran underwent a VA orthopedic examination in June 
1994.  The muscles portion of the exam revealed no atrophy, 
adhesions, damage to tendons, of evidence of muscle hernia.  
The examiner noted evidence of pain.  Strength was good.  
During the examination of the bones, the veteran complained 
of joint pain.  Examination was negative for swelling RO 
deformity.  Crepitus was noted for both knees.  X-rays showed 
minimal degenerative osteoarthritis of both knees.  There was 
no evidence of metallic foreign bodies or bones trauma.  The 
veteran also underwent an examination for scars and 
disfigurement.  The presence of a 12-cm scar on the right 
anterior thigh was reported.  The scar was curvilinear, 
nontender, flat, and hyperpigmented.  There was also noted a 
2-cm, oval scar on the left anterior thigh.  The scar was 
depressed, nontender, and hyperpigmented.  Physical 
examination revealed no adhesions, herniation, ulceration, 
objective evidence of pain or tenderness, or limitation of 
function of the affected part.  The diagnoses were minimal 
degenerative osteoarthritis of both knees, residuals of a 
shrapnel wound with surgery, right thigh, with injury to 
Muscle Group XIV, and residuals of a shrapnel wound, left 
thigh, with injury to Muscle Group XIV.      

The veteran underwent additional VA examinations in June 
1994.  During the scars portion of the examination, the 
examiner noted that there was no keloid formation, 
herniation, swelling, ulceration.  The veteran was also 
examined for bone problems.  His subjective complaint was 
pain in both thighs.  There was no evidence of swelling, 
deformity, angulation, false motion, or shortening.  Finally, 
the veteran was examined for muscle problems.  The examiner 
found that the thighs same circumference, and noted that 
there was no tissue loss.  There was observed the presence of 
a healed scar on the left distal anterior thigh, measuring 
about 3 cm by 2 cm, which was irregularly shaped, 
nondepressed, nontender, and nonadherent.  There was also a 
healed scar on the right thigh, measuring about 9 cm, noted 
to be linear, nondepressed, nonadherent, and nontender.  Left 
leg and thigh muscle strength was good.  Right leg and thigh 
muscle strength was fair.  He complained of pain on flexion 
of right knee joint.  There was positive clicking sound in 
the left knee on flexion.  There was no loss of motion.  He 
also complained of pain on flexion of the hips bilaterally.  
There was no evidence of muscle hernia.  The overall 
diagnosis from each portion of the examination was healed 
scar, residual of fragment wound with surgery, right thigh, 
with injury to Muscle Group XIV, and healed scar, residual of 
fragment wound, with injury to Muscle Group XIV.   

In June 1994, the RO issued a rating decision again 
confirming the existing ratings.  The veteran timely 
submitted a notice of disagreement and substantive appeal.  
In those statements, the veteran continued to assert 
recurrence of severe pain and swelling in the right lower 
extremity, especially with climate changes.  The veteran 
stated that the pain in the left thigh was less than on the 
right.    

On appeal to the Board, the case was remanded to the RO in 
April 1996 for additional development, readjudication of the 
increased ratings claims, and adjudication of a new, related 
claim, not currently before the Board.  

As provided in the remand instructions, the RO advised the 
veteran to submit additional evidence, if any, regarding the 
claimed increase in his service-connected disabilities.  The 
veteran did not submit any evidence to the RO.  

A VA orthopedic examination was performed in May 1996 by a 
consulting orthopedic surgeon.  During the portion of the 
examination related to the muscles, the veteran reported pain 
and tenderness in both the right and left thighs.  Physical 
examination reveal no atrophy and no damage to tendons, 
bones, joints, or nerves.  There was no evidence of muscle 
hernia.  The examiner noted bilateral penetration of the 
vastus medialus.  The examiner observed the presence of an 
11-cm surgical scar on the right thigh and a 2-cm by 2-cm 
stellate scar on the left thigh.  No adhesions were noted.  
The veteran was able to flex and extend the knee bilaterally.  
He claimed to have pain on deep palpation.  The diagnosis was 
residual shrapnel wound of the right and left thighs, Muscle 
Group XIV.  

The veteran also underwent VA orthopedic examination in May 
1996.  There was no evidence of swelling, deformity, lateral 
instability, or subluxation.  Range of motion testing of the 
hip revealed for each joint flexion to 120 degrees, extension 
to 10 degrees, external and internal rotation to 30 degrees, 
abduction to 40 degrees, and adduction to 20 degrees.  Knee 
motion was from 0 to 160 degrees.  The diagnosis was residual 
shrapnel wound of the right and left thigh.  The examiner 
indicated that the hip and knee conditions were secondary to 
mild degenerative osteoarthritis and not to the shrapnel 
wound.   

In a supplemental statement of the case issued in October 
1996, the RO determined that a disability rating of 10 
percent was warranted for the injury to the left thigh based 
on the painful and tender scar.  The RO confirmed the 10 
percent rating for the right thigh injury.  In a February 
1997 rating action, the RO clarified that the effective date 
for the increased rating for the left thigh was the date of 
the veteran's June 1992 informal claim. 

Pursuant to the Board's remand, the veteran underwent a VA 
orthopedic examination in November 1999.  The examiner 
specifically related that he had reviewed the claims folder.  
The veteran's subjective complaints included pain over the 
right and left thighs and over the right sacroiliac area and 
weakness in the thigh muscles.  Cold weather aggravated the 
symptoms.  He used a wooden cane and had difficulty moving 
around and performing activities of daily living.  On 
examination, active range of motion testing of the right hip 
revealed flexion to 90 degrees, extension to 20 degrees, 
adduction to 25 degrees, abduction to 10 degrees, external 
rotation to 20 degrees, and internal rotation to 20 degrees.  
Results of active range of motion testing of the left hip 
were identical except for 20 degrees adduction.  The active 
range of motion for the knee was from 0 to 90 degrees 
bilaterally.  The passive ranges of motion for both hips and 
knees were improved on all maneuvers bilaterally.  The 
examiner noted that the veteran had pain beyond the degrees 
noted and that pain and weakness played the major functional 
impact on limitation of motion.  Further examination revealed 
weakness, i.e., strength was 3+/5.  There was no edema, 
redness, or heat.  The diagnosis was residuals of shrapnel 
wounds to the right and left thighs, Muscle Group IV (sic).  

Also, as part of the VA orthopedic examination, the veteran 
underwent a muscle examination by the same examiner, who 
again specifically related that he had reviewed the veteran's 
claims folder.  Examination revealed an 8.5 cm linear wound 
on the medial aspect of the right thigh, as well as a 1 cm by 
1 cm flat, nontender wound on the medial aspect of the left 
thigh.  The examiner again related that muscle strength was 
poor, 3+/5.  Otherwise, there was no tenderness, adhesions, 
tendon damage, bone, joint, nerve damage, or muscle 
herniation.  The diagnosis was unchanged.  The examiner 
commented that, although the veteran could still move the hip 
and knee joints through functional range of motion, the 
muscles were weak and there was easy fatigability due to 
pain.  He stated that, although the pain was constant, it was 
more due to degenerative osteoarthritis due to advanced age.  
There were no signs of atrophy or disuse.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Both right thigh and left thigh disabilities are evaluated as 
10 percent disabling under Diagnostic Code (Code) 5314, 
injury to Muscle Group XIV.  38 C.F.R. § 4.73.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations concerning the evaluation of disability from 
muscle injuries effective July 3, 1997.  See 62 Fed. Reg. 
30,235 (1997) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of November 7, 1996, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that, in the March 2000 supplemental 
statement of the case, the RO considered the new version of 
the regulations in determining that no increase was 
warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  In any event, the 
Board finds that, upon careful review of the applicable 
regulations, the changes in the amended version of the 
regulations are not substantive.  Therefore, the amended 
version of the applicable regulations is not more favorable 
to the veteran.  VAOPGCPREC 3-2000.   

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1999); 38 C.F.R. § 4.50 (1996).    

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (1999); 38 C.F.R. § 4.56 (1996).  

Code 5314 evaluates disability from injury to Muscle Group 
XIV, the anterior thigh group.  This muscle group functions 
in the extension of the knee, simultaneous flexion of the hip 
and flexion of the knee, tension of the fascia lata and 
iliotibial band, and assisting in the postural support of the 
body and synchronizing the hip and knee.  Under Code 5314, a 
10 percent disability rating is assigned when there is 
moderate disability to this muscle group.  A 30 percent 
rating is awarded when there is moderately severe disability.     

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56(d) 
(1999); 38 C.F.R. § 4.56 (1996).  

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. Id.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In this case, the veteran's subjective complaints for both 
the right and left thigh disabilities include pain and 
weakness in the thighs, which are aggravated by cold weather, 
as well as pain over the right sacroiliac area.  He uses a 
cane.  Objectively, the medical evidence reveals reduced 
muscle strength with easy fatigability due to pain.  In 
addition, there is substantial limitation of bilateral hip 
flexion and abduction, as well as bilateral knee flexion, due 
to pain and weakness.  However, the November 1999 VA examiner 
specifically opined that the pain was primarily due to age-
related degenerative arthritis.  Similarly, the May 1996 VA 
orthopedic examiner stated that the limitation of motion of 
the hips and knees were due to degenerative arthritis, not to 
the shrapnel wounds.  Moreover, there is no evidence of 
damage to the bones, joints, tendons, or nerves, and no 
evidence of muscle herniation, atrophy, adhesions, 
tenderness, edema, redness, or heat.  Considering this 
evidence in light of the rating criteria and factors 
affecting functional loss as set forth above, the Board 
cannot conclude that the overall disability picture for each 
service-connected thigh disability more nearly approximates 
moderately severe disability required for a 30 percent rating 
under Code 5314.  38 C.F.R. § 4.7.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent for residuals of a 
shrapnel wound to the right thigh involving Muscle Group XIV 
or for residuals of a shrapnel wound to the left thigh 
involving Muscle Group XIV.  38 U.S.C.A. § 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.56, 4.73, Code 
5314 (1999); 38 C.F.R. §§ 4.50, 4.56, 4.73, Code 5314 (1996).   

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.


ORDER

The appeal with respect to service connection for a right 
knee disorder claimed as secondary to the service-connected 
residuals of a shrapnel wound to the right thigh is 
dismissed.  

The appeal with respect to service connection for a right hip 
disorder claimed as secondary to the service-connected 
residuals of a shrapnel wound to the right thigh is 
dismissed.  

Entitlement to a disability rating greater than 10 percent 
for residuals of a shrapnel wound to the right thigh 
involving Muscle Group XIV is denied.  

Entitlement to a disability rating greater than 10 percent 
for residuals of a shrapnel wound to the left thigh involving 
Muscle Group XIV is denied. 



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

